Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156132-4(107)(108)                                                                                        Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RALPH HEGADORN, Personal Representative of                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
  the ESTATE OF MARY HEGADORN,                                                                             Kurtis T. Wilder
             Plaintiff-Appellant,                                                                    Elizabeth T. Clement,
                                                                    SC: 156132                                        Justices
  v                                                                 COA: 329508
                                                                    Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  DEBORAH D. TRIM, Personal Representative of
  the ESTATE OF DOROTHY LOLLAR,
             Plaintiff-Appellant,
                                                                    SC: 156133
  v                                                                 COA: 329511
                                                                    Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  DENISE TINDLE, Personal Representative of
  the ESTATE OF ROSELYN FORD,
             Plaintiff-Appellant,
                                                                    SC: 156134
  v                                                                 COA: 331242
                                                                    Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion to substitute Denise Tindle, Personal
  Representative of the Estate of Roselyn Ford, as the plaintiff-appellant in MSC No. 156134
  is GRANTED. On further order of the Chief Justice, the motion of amici curiae National
  Academy of Elder Law Attorneys, Inc., to share ten minutes of plaintiffs-appellants’ oral
  argument time is GRANTED.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2018

                                                                               Clerk